IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00145-CR

TURNER PERRY TAYLOR,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                      From the County Court at Law No. 1
                          McLennan County, Texas
                         Trial Court No. 20171417CR1


                          MEMORANDUM OPINION

      Turner Perry Taylor was convicted of Driving While Intoxicated and sentenced to

180 days in jail. That sentence was suspended and Taylor was placed on community

supervision-probation for 15 months. After a motion to revoke was filed by the State and

heard by the trial court, Taylor’s community supervision-probation was extended six

months from the date of the order. After another motion to revoke was filed by the State

and heard by the trial court, Taylor’s community supervision-probation was revoked,

and he was sentenced to 170 days in jail with a $1,000 fine. We affirm the trial court’s

judgment.
        Taylor’s appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that he has diligently reviewed the appellate record and

that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed. 2d 493 (1967). Counsel's brief evidences a professional evaluation of the

record for error and compliance with the other duties of appointed counsel. We conclude

that counsel has performed the duties required of appointed counsel. See Anders, 386 U.S.

at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also Kelly v. State, 436

S.W.3d 313, 319-320 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex.

Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." Anders, 386 U.S. at 744; see

Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); accord Stafford v.

State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is "wholly frivolous" or

"without merit" when it "lacks any basis in law or fact." McCoy v. Court of Appeals, 486

U.S. 429, 439 n. 10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988). After a review of the entire

record in this appeal, we have determined the appeal to be wholly frivolous. See Bledsoe

v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial

court's judgment.

        Counsel's motion to withdraw from representation of Taylor is granted.




                                            TOM GRAY
                                            Chief Justice



Taylor v. State                                                                          Page 2
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed; motion granted
Opinion delivered and filed February 23, 2022
Do not publish
[CR25]




Taylor v. State                                 Page 3